Citation Nr: 1029792	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a heart condition, to include as secondary 
to sleep apnea.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement to 
service connection for hypertension, to include as secondary to 
sleep apnea.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement to 
service connection for residuals of a stroke, to include as 
secondary to hypertension and/or sleep apnea.  

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of s stroke.

7.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from January 1955 to January 1957 and from 
January 1957 to May 1961.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (the RO).  

The Veteran's was previously denied service connection in a 
rating decision from the RO dated in May 2003.  The Veteran 
expressed disagreement with that decision and was furnished a 
Statement of the Case (SOC) in April 2004.  However, the 
Veteran's August 2008 substantive appeal was deemed untimely by 
the RO.  The Veteran was notified of such in a letter from the RO 
dated in March 2005.  As such, the May 2003 rating decision is 
final.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].  While the March 2005 
letter from the RO advised the Veteran that his untimely 
substantive appeal was accepted as an application to reopen his 
previously denied claims herein on appeal, it does not appear 
that the RO developed such claims until the Veteran submitted an 
April 2005 statement which asserted his interest in reopening the 
claims.  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned in San Antonio, Texas in May 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

At the May 2010 hearing, the Veteran submitted evidence directly 
to the Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues entitlement to service connection for a heart 
condition, to include as secondary to sleep apnea, hypertension, 
to include as secondary to sleep apnea, residuals of a stroke, to 
include as secondary to hypertension and/or sleep apnea and 
entitlement to service connection for sleep apnea are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for (1) a 
heart condition, (2) hypertension, and (3) residuals of a stroke, 
to include as secondary to hypertension.

2.  Additional evidence received since the May 2003 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claims for service 
connection for (1) a heart condition, (2) hypertension, and (3) 
residuals of a stroke, to include as secondary to hypertension.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, denying the claims of service 
connection for (1) a heart condition, (2) hypertension, and (3) 
residuals of a stroke, to include as secondary to hypertension, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been submitted for the claims 
of entitlement to service connection for (1) a heart condition, 
(2) hypertension, and (3) residuals of a stroke, to include as 
secondary to hypertension; the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claims of service connection for 
(1) a heart condition, (2) hypertension, and (3) residuals of a 
stroke, to include as secondary to hypertension, that petition 
has been granted as to all claims, as discussed below.  As such, 
the Board finds that any deficiency related to the VCAA 
concerning petitions to reopen, service connection, disability 
ratings and effective dates is rendered moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

III.  Secondary Service Connection

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The intent 
of the amendment is to conform the regulation to Allen v. Brown, 
7 Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 were retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the text 
amended to include a new paragraph:

(b)	Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected. However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury. The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to 
the natural progress of the disease, from the current 
level.

In other words, service connection may be granted for a 
disability found to be proximately due to, or the result of, a 
service-connected disease or injury.

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical nexus 
evidence establishing a connection between the current disability 
and the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310(a) (2009); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).

IV.  New and Material

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Petitions to reopen

The Veteran previously filed claims for service connection for 
(1) a heart condition, (2) hypertension, and (3) residuals of a 
stroke, to include as secondary to hypertension.  Those claims 
were denied in the May 2003 rating decision.  Specifically, the 
Veteran's heart condition and hypertension claims were denied on 
the basis that the medical evidence submitted did not reflect 
that the claimed disabilities were incurred in or otherwise 
caused by his service.  Concerning the Veteran's claim for 
residuals of a stroke, to include as secondary to hypertension, 
the May 2003 rating decision simply stated that the claim was 
denied because the Veteran's hypertension was not service-
connected.  As outlined in the Introduction, the underlying 
decision became final.  38 U.S.C.A. § 7104.

At the time of the final May 2003 RO denial, evidence of record 
included the Veteran's service treatment records and private 
treatment records dated from June 1991 to August 2002 from 
various physicians, to include. R.B., M.D., D.M., M.D., H.R., 
M.D., D.P., M.D., and S.B, M.D.  

The Board observes the RO reopened each of the three previously 
denied claims here on appeal in an October 2008 Statement of the 
Case (SOC).  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has been 
received warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  

The Board also notes that, since the May 2003 rating decision, 
the Veteran has asserted that his heart disease, hypertension and 
stroke residuals are secondary to his sleep apnea.  See e.g., the 
May 2010 VA hearing transcript at page 7.  The Board observes 
that a claim based on a new theory of entitlement is not a new 
claim, but constitutes an application to reopen the previously 
denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  

Medical evidence associated with the Veteran's VA claims file 
since the final May 2003 rating decision includes two notarized 
statements asserting that the Veteran had a myocardial infarction 
during his military service.  Specifically, the Veteran's wife 
asserted in a June 2004 witnessed and notarized statement that 
the Veteran suffered a heart attack sometime around the "fall of 
1961 or 1962."  See a June 2004 statement from the Veteran's 
wife.  Additionally, in a December 2006 notarized statement, O.W. 
states that the Veteran was treated for a heart attack in "late 
1959 or early 1960" at Santa Rosa Hospital, where she was 
employed as a nurse.  See a December 2006 statement from O.W.  
This evidence is new and material, as it was not before the RO at 
the time of the May 2003 rating decision and pertains to 
incurrence; it raises a reasonable possibility of substantiating 
the claims.  See Evans, supra.  

New and material evidence having been submitted, the claims of 
entitlement to service connection for (1) a heart condition, (2) 
hypertension, and (3) residuals of a stroke, to include as 
secondary to hypertension, are reopened and, to that extent only, 
the appeal is granted.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a heart condition is 
reopened and the appeal is granted to that extent only.

New and material evidence having been submitted, a claim of 
entitlement to service connection for hypertension is reopened 
and the appeal is granted to that extent only.

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a stroke, to 
include as secondary to hypertension, is reopened and the appeal 
is granted to that extent only.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

As noted above, June 2004 and December 2006 statements from the 
Veteran's wife and O.D. assert that the Veteran suffered a heart 
attack during his active service.  These statements are congruent 
with statements from the Veteran's various private physicians 
that record a history of a heart attack in 1960.  See e.g., an 
April 2006 statement from A.D.T., M.D.  This evidence 
notwithstanding, the Board notes that the Veteran specifically 
testified that he did not suffer from hypertension or have a 
heart attack during his service.  See the May 2010 VA hearing 
transcript at page 7.  

In sum, while the competent medical evidence of record reflects 
that the Veteran suffered a previous myocardial infarction, the 
evidence that such took place during service is tenuous.  

Additionally, as noted above, the Veteran has alternatively 
asserted that his heart condition, hypertension and residuals of 
his stroke (suffered in 1991) are secondary to his sleep apnea.  
Indeed, a March 2009 statement from D.A.S., M.D. ambiguously 
asserts that "Obstructive sleep apnea is directly related to 
hypertension, coronary artery disease/myocardial infarction, 
diabetes, congestive heart failure and cerebrovascular accident 
(stroke)."  

Concerning the Veteran's service connection claims for a heart 
condition, hypertension and residuals of a stroke, the Board 
observes that the Veteran has not been afforded a VA examination 
in connection with these claims.  In light of the Veteran's 
testimony, the notarized statements from the Veteran's wife and 
O.W. and the March 2009 opinion from D.A.S., M.D., the Board 
concludes that the Veteran should be afforded appropriate VA 
examinations to determine the date of onset and etiology of the 
claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Additionally, as will be discussed immediately below, the Board 
is remanding the Veteran's service connection claim for sleep 
apnea.  Accordingly, the Board notes that a decision on the sleep 
apnea claim could affect the outcome of his claims for a heart 
condition, hypertension and residuals of a stroke.  As such, the 
claims are inextricably intertwined, and, for this reason, the 
issue of entitlement to service connection for sleep apnea must 
be resolved prior to resolution of the remaining issues.  

Concerning the Veteran's claim for sleep apnea, VA has afforded 
the Veteran a VA examination with accompanying opinion in July 
2008 concerning causation of the Veteran's currently-diagnosed 
sleep apnea.  In the opinion, the July 2008 VA examiner noted 
that the Veteran, prior to his May 1961 separation, was referred 
for a physical examination by his squadron commander for 
disposition under Air Force Regulation (AFR) 39-16 for "apathy, 
defective attitude and inability to expand effort 
constructively."  Such is noted on his May 1961 separation 
examination.  The July 2008 VA examiner opined that this quoted 
language applied not to a physical problem (such as sleep apnea), 
but a behavioral or mental health issue.  Indeed, July 2008 VA 
examiner also noted that the Veteran's service treatment records 
were devoid of medical evidence concerning treatment for or 
complaints of symptomatology congruent with a diagnosis of sleep 
apnea.

However, the Veteran has submitted four private medical opinions 
from four different physicians opining that the language 
"apathy, defective attitude and inability to expand effort 
constructively" on the Veteran's May 1961 separation examination 
is an allusion to the Veteran suffering from sleep apnea during 
his service.  See e.g., a September 2007 statement from D.A.S., 
M.D., October 2007 statements from M.R.M, M.D., and M.I.Z., M.D. 
and an April 2010 statement from R.M.L., M.D.  

In sum, the crux of the Veteran's sleep apnea claim is the date 
of onset of the currently-diagnosed disorder.  While the 
Veteran's service-treatment records have been obtained and 
associated with the Veteran's VA claims file, there is no record 
of the physical examination performed in connection with the 
Veteran's AFR 39-16.  Moreover, the Board notes that the RO has 
not requested that the Veteran's complete 201 personnel file be 
associated with his VA claims file.  Such a file may contain the 
aforementioned AFR 39-16 physical examination and records 
critical to ascertaining the meaning behind the language in 
question on the Veteran's May 1961 separation examination.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  
As the Veteran's service personnel records are potentially 
probative and may contain information to substantiate his claim, 
they should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain the veteran's 201 
personnel file and associate it with the 
claims file.  

2.  Thereafter, the AMC should schedule the 
Veteran for a VA medical examination with 
an appropriate medical professional for the 
purpose of determining whether the 
Veteran's currently-diagnosed sleep apnea 
had its onset during his active service.    
The examiner should review the claims 
folder and this fact should be noted in the 
accompanying medical report.  

The examiner should proffer an opinion as 
to whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that the Veteran's current sleep apnea had 
its onset during the Veteran's active 
military service or is otherwise related to 
his military service.  

References should be made to pertinent 
documents of record, as necessary.  
Specifically, the examiner should address 
the language noted on the Veteran's May 
1961 separation examination and address the 
September 2007, October 2007 and April 2010 
private opinions submitted by the Veteran's 
private physicians. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record. 

3.  After the completion of above, the AMC 
should schedule the Veteran for a VA 
medical examination with an appropriate 
medical professional for the purpose of 
determining whether the etiology of the 
Veteran's heart condition, hypertension 
and/or residuals of a stroke.  

References should be made to pertinent 
documents of record, as necessary.  
Specifically, the examiner is to address 
whether the medical evidence of record 
reflects that the Veteran did suffer a 
heart attack at any time between 1959 and 
1962.  The examiner should review the 
claims folder and this fact should be noted 
in the accompanying medical report.  

a.  The VA examiner should opine as to 
whether it is at least as likely as 
not (i.e 50 percent or greater 
probability) that the Veteran's heart 
condition, hypertension and/or 
residuals of a stroke had an onset 
during the Veteran's service or are 
otherwise etiologically related to the 
Veteran's service.

b.  IF the examiner finds that the 
Veteran's hypertension is causally 
related to his service, he/she should 
also provide and opinion as to whether 
it is at least as likely as not (i.e 
50 percent or greater probability) 
that the Veteran's residuals of a 
stroke caused or aggravated by his 
hypertension.

c.  IF the Veteran's sleep apnea is 
determined to be causally related to 
his service, the VA examiner should 
also opine as to whether it is at 
least as likely as not that the 
Veteran's heart condition, 
hypertension and/or residuals of a 
stroke were caused or aggravated by 
his sleep apnea.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  

3.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a SSOC as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


